—Order and judgment, Supreme Court, New York County (Stuart Cohen, J.), entered on or about November 16, 1992, and December 2, 1992, respectively, which, inter alia, granted plaintiff’s motion for summary judgment pursuant to CPLR 3212 and awarded plaintiff $1,133,206, unanimously affirmed, with costs.
The Walker Letter of Credit, the Reimbursement Agreement, and the letter agreement in which Walker transferred and assigned to plaintiff its rights and privileges in and to the Reimbursement Agreement, are all unambiguous. Defendant’s obligation to reimburse plaintiff is unconditional. Indeed, defendant effectively waived its right to assert all defenses and counterclaims to its reimbursement obligation to plaintiff (see, Bank of Suffolk County v Kite, 49 NY2d 827). While defendant may wish to seek recovery against Walker based on Walker’s alleged breach of contract, it has not demonstrated any basis to avoid its absolute obligation to reimburse plaintiff.
We have considered all other claims of defendant and find them to be meritless. Concur — Murphy, P. J., Carro, Rosenberger, Ross and Kassal, JJ.